Case 2:20-cv-00859-TS-DAO Document 4-2 Filed 12/08/20 PageID.47 Page 1 of 1




Douglas C. Smith, #10805
LEWIS BRISBOIS BISGAARD & SMITH LLP
6550 South Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Telephone: 801.562.5555
Facsimile: 801.562.5510
Douglas.Smith@lewisbrisbois.com

Attorneys for Plaintiff
Cure Medical LLC


                           IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION


CURE MEDICAL LLC, a California limited
liability company,
                                                 ORDER [GRANTING/DENYING] PRO
              Plaintiff,                             HAC VICE ADMISSION

v.
                                                      Case No. 2:20-cv-00859-TS
LIGER MEDICAL LLC, a Utah limited liability
company,                                                   Judge Ted Stewart
          Defendants.


       Before the Court is local counsel’s Motion for Pro Hac Vice Admission of Steven C.

Sereboff. Based on the motion and for good cause appearing;

       IT IS HEREBY ORDERED that the motion is GRANTED/DENIED.

DATED this ___day of December 2020 BY THE COURT


                                         Name
                                         Title
